Citation Nr: 0205125	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-24 549	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis of the hands and feet with hyperkeratosis of 
the toenails and fingernails, currently rated as 50 percent 
disabling. 

2.  Entitlement to an extraschedular evaluation for 
dermatophytosis of the hands and feet with hyperkeratosis of 
the toenails and fingernails. 

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1956.

This matter came before the Board on appeal from a rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO).  By decision in July 1996, the Board affirmed the RO's 
rating decision, and the veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 1997, the Court vacated the Board's 
July 1996 decision and remanded the case to the Board for 
further action.  In October 2000, the veteran requested a 
Board hearing at the RO (Travel Board hearing), and the Board 
remanded the case for such a hearing in March 2001.  The 
veteran subsequently testified at a Travel Board hearing in 
June 2001. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1953 to May 1956.

2.	On October 2, 2001, the Board was notified by the 
veteran's representative that the veteran died on September 
[redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.


		
ALAN S. PEEVY
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




